Citation Nr: 1210423	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric condition, to include anxiety, depression, and post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric condition, to include anxiety, depression, and PTSD.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hernia.

4.  Entitlement to service connection for a bilateral hernia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan, which, inter alia, reopened the Veteran's claim for service connection for an acquired psychiatric condition but denied the claim on the merits, and declined to reopen the Veteran's claim for service connection for a bilateral hernia.

Although, as in the instant case, a veteran's stated claim may only seek service connection for anxiety and PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as anxiety and PTSD, but instead makes a general claim for compensation for the difficulties posed by the veteran's mental condition.  Id.  In the instant case, the evidence of record includes diagnoses of anxiety, depression, and PTSD.  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to anxiety and PTSD, but it should instead include these and any other relevant psychiatric diagnoses.

The issues of entitlement to service connection for an acquired psychiatric condition and a bilateral hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, VA denied the Veteran's claims of entitlement to service connection for PTSD and a bilateral hernia.

2.  The evidence received since the January 2004 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric condition.

3.  The evidence received since the January 2004 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral hernia.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying the Veteran's claims of entitlement to service connection for PTSD and a bilateral hernia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for an acquired psychiatric condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a bilateral hernia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veteran's petition to reopen the previously disallowed claims for service connection for an acquired psychiatric condition and a bilateral hernia have has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will proceed with a decision on the Veteran's petition to reopen.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R.       §§ 3.104, 20.1100, 20.1103 (2011).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness.)  While credibility is to be presumed, the Court has also held that lay statements offering medical opinions cannot provide a basis on which to reopen a claim for service connection.  Moray v. Brown, 5 Vet. App. 211 (1993); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating that "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.")

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's claims of entitlement to service connection for both an acquired psychiatric condition and a bilateral hernia were last finally denied in a January 2004 rating decision.  The RO denied the Veteran's claims because the Veteran had no current diagnosis of either condition, no evidence of in-service incurrence of a disease or injury, and therefore no nexus.  The Veteran did not appeal the decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

The evidence under consideration at the time of the January 2004 rating decision consists of the Veteran's service treatment records, VA treatment records, and private treatment records.

The Board must first determine if new and material evidence has been submitted since the time of the January 2004 final rating decision.  See 38 U.S.C.A. § 5108 (West 2002).  With respect to the Veteran's claim for service connection for an acquired psychiatric condition, the evidence added to the record includes VA treatment records diagnosing the Veteran with PTSD.  This evidence is new because it has not previously been submitted to VA.  

Regarding the materiality of the newly submitted evidence, the Veteran's previous claim for service connection for an acquired psychiatric condition was denied because the RO found no evidence of a current disability.  The new medical evidence of a possible nexus between the Veteran's diabetes mellitus and his military service thus relates to unestablished facts necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  Accordingly, the additional evidence is also material. As new and material evidence has been received, the claim for service connection for an acquired psychiatric condition is reopened.

With respect to the Veteran's claim for service connection for a bilateral hernia, the evidence added to the record after the January 2004 final denial includes documentation of a bilateral herniorrhaphy performed on August 31, 1967 (after the Veteran's separation from active service on August 11, 1967).  A summary of the operation stated that "one week before admission after lifting a heavy object [the Veteran] developed right groin pain."  The Veteran was diagnosed at that time with small bilateral inguinal hernias.  A report dated July 28, 1969 stated that the Veteran was unfit for work from June 9, 1969 to August 4, 1969 as a result of treatment for a recurrent right inguinal herniorrhaphy.  Additionally, in October 2005, the Veteran's mother stated that the Veteran suffered from severe pain and swelling in 1967, shortly after his service discharge when he was returning home with his father, and he was later diagnosed with two hernias that required surgery.  The Veteran's mother stated that the surgeries left the Veteran "numb on both sides to this day."  The Veteran did not describe any symptoms associated with his condition.  Upon review, the Board finds that this evidence is new because it had not been provided to VA at the time of the January 2004 rating decision. 

The evidence discussed above is new because it has not previously been submitted to VA.  The Board also finds that it is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The Veteran's claim was last finally denied because the RO found that the Veteran did not have a current bilateral hernia disability, that no such condition was diagnosed in service, and accordingly, that there was no connection between a current disability and the Veteran's service.  The medical evidence that the Veteran has submitted shows that the Veteran has a history of bilateral herniorrhaphies, the first performed in 1967 after the Veteran's separation from service, and a second performed in 1969.  The October 2005 statement from the Veteran's mother suggests that the Veteran experienced symptoms associated with a hernia immediately following service, suggesting a possible continuity of symptomatology since service.  This statement is presumed to be credible under Justus.  As new and material evidence has been received, the claim for service connection for a bilateral hernia condition is reopened.


ORDER

The claim for service connection for an acquired psychiatric disability is reopened, and the appeal is allowed to this extent.

The claim for service connection for a bilateral hernia is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claims for service connection for an acquired psychiatric condition and a bilateral hernia, the Board must now determine whether the reopened claims may be granted on the merits. The Board finds that further development of the record is needed before it may appropriately consider the reopened claims.  The Board observes that the Veteran indicated on his June 2008 Substantive Appeal (Form 9) that he did not desire a hearing before a member of the Board.  Should the Veteran desire a hearing before a member of the Board, he should inform the RO.

Acquired Psychiatric Disability

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In the instant case, an April 2006 letter from the Vet Center in Dearborn, Michigan indicated that the Veteran had been treated weekly for the preceding year for PTSD, anxiety, and panic attacks.  These records are not currently part of the Veteran's claims file, and they should be obtained on remand.  

The Veteran's July 2005 VA examination indicates that the Veteran is receiving benefits from the Social Security Administration (SSA).  While the Board observes that SSA records are part of the Veteran's claims file, the RO should ensure that there are no outstanding SSA records.  If additional SSA records are indentified, the RO should ensure that such records are obtained and associated with the Veteran's claims file

Additionally, once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The United States Court of Appeals for Veterans Claims (Court) has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, the Board is to consider whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the instant case, the Veteran was provided with a VA psychiatric examination in June 2007.  The Board notes that the examiner was only asked to provide an opinion whether the Veteran suffered from PTSD, and if so, whether such diagnosis was related to his active duty military service.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD, and instead diagnosed the Veteran with anxiety disorder and depressive disorder.  After noting that the Veteran endorsed anxiety occurring as early as the early 1970s, the examiner then stated it would be "pure speculation" to offer an opinion whether the Veteran's anxiety and depression are related to active military service.

The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to the limits of the most current medical knowledge.  In the present case, however, it is unclear to the Board why the June 2007 examiner was unable to render an opinion regarding the likely etiology of the Veteran's acquired psychiatric conditions.  The examiner has access to the Veteran's service treatment records, lay statements, and post-service medical history.  This information should allow the examiner to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any acquired psychiatric condition is due to or the result of the Veteran's active military service or his service-connected disabilities.  

The Board, therefore, concludes that a new VA examination is required to address the nature and etiology of the Veteran's acquired psychiatric condition, and the relationship, if any, between such condition and the Veteran's active duty military service.

Bilateral Hernia Condition

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the record contains evidence that the Veteran underwent a bilateral herniorrhaphy shortly after service separation in 1967.  Accordingly, this case must be remanded for a VA medical examination to determine the nature of the residuals from this surgery, if any, and whether such disability is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  First, contact the Veteran and afford him with the opportunity to identify or submit any additional pertinent evidence in support of his claim.  In this letter, the RO must additionally request confirmation whether the Veteran wishes to have a hearing before the Board.  Based on his response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.

2.  The RO should obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits not currently associated with the Veteran's claims file, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran and his representative should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

3.  Then, obtain all outstanding VA treatment records relating to treatment of the Veteran's acquired psychiatric condition, including records from the Vet Center in Dearborn, Michigan.  All attempts to locate these records should be fully documented in the claims folder.  If VA is unable to secure these records, the Veteran and his representative should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

4.  Then schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's acquired psychiatric condition, to include anxiety, depression, PTSD, and any other psychiatric condition indicated by the record.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated examinations and tests should be performed.  

The examiner should identify with specificity any acquired psychiatric condition that is currently manifested or otherwise indicated by the record.  For each disability identified, the examiner must then provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's acquired psychiatric conditions are causally or etiologically related to the Veteran's active service.

A complete rationale for any opinions proffered should be provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered.  

5.  Then schedule the Veteran for a VA examination with an examiner to determine whether the Veteran currently has any bilateral hernia disability, to include any residuals from the Veteran's documented 1967 herniorrhaphy.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated examinations and tests should be performed.  

The examiner should identify with specificity any bilateral hernia disability, including any residuals from the 1967 surgery, that is currently manifested or otherwise indicated by the record.  If such disability is found to exist, the examiner must then provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's disability is causally or etiologically related to the Veteran's active service.

A complete rationale for any opinions proffered should be provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered.  

6.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

7.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


